DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1).
Regarding claim 1, Xie discloses a home appliance comprising: a display; (Paragraph 0052, computer capable of providing a display)	a sensor; (Paragraph 0050, microphone receiving audio signals)(Paragraph 0052, display of animation objects by the computer)	and based on sensing, by the sensor, provide visual feedback to the one or more objects (Paragraph 0065, animation objects are animated and change according to the audio signal).	Xie does not clearly disclose a sensor to detect whether a door is opened or closed; and based on sensing, by the sensor, at least one of an opening or a closing of the door, provide visual feedback to the one or more objects.	Hull discloses receiving audio data of a door opening and closing (Paragraph 0063).	Hull’s receipt of audio data of a door opening and closing would have been recognized by one of ordinary skill in the art to be applicable to the changing of animation objects according to a received audio signal of Xie and the results would have been predictable in the changing of animation objects according to received audio data of a door opening and closing. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Xie discloses wherein the processor is further configured to identify whether to provide visual feedback based on a type of the one or more objects (Paragraph 0037, changes are made to animation objects).
Regarding claim 3, Xie discloses wherein the processor is further configured to: provide a first visual feedback of a first form based on the one or more objects being a first type, (Paragraph 0048, the animation object can be a picture that can change based on the audio signal, paragraph 0065)	and provide a second visual feedback of a second form based on the one or more objects being a second type, (Paragraph 0048, the animation object can be a circle that can change based on the audio signal, paragraph 0065)	and wherein the first visual feedback and the second visual feedback differ in at least one of a type of feedback effect, a strength of feedback effect or a reference axis of feedback effect (Paragraph 0065, the amplitude of the audio signal determines how much the animation objects change).
Regarding claim 5, Xie discloses wherein the visual feedback comprises at least one of a left and right swaying effect, a back and forth swaying effect, or a shaking effect (Paragraph 0065, swinging based on the audio signal).
Regarding claim 6, Xie in view of Hull discloses wherein the processor is further configured to identify a swaying strength according to the swaying effect or a shaking strength according to the shaking effect based on an intensity of the opening or the closing of the door detected by the sensor (Hull, Paragraph 0063, audio of door opening and closing where the amplitude of the audio determines the amount of swing, Xie, paragraph 0065).
Regarding claim 7, Xie in view of Hull discloses a microphone, (Xie, paragraph 0050 and Hull, paragraph 0062, microphone)	wherein the processor is further configured to: identify the intensity of the door opening or closing based on a sound detected by the microphone, (Hull, paragraph 0063, receiving audio data of the door opening and closing)	and identify a swaying strength according to the swaying effect or a shaking (Xie, paragraph 0065, animation object swinging based on the amplitude of audio data).
Regarding claim 12, similar reasoning as discussed in claim 1 is applied.
Regarding claim 13, similar reasoning as discussed in claim 2 is applied.
Regarding claim 14, similar reasoning as discussed in claim 3 is applied.
Regarding claim 16, similar reasoning as discussed in claim 5 is applied.
Regarding claim 17, similar reasoning as discussed in claim 6 is applied.
Regarding claim 18, similar reasoning as discussed in claim 7 is applied.
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) and further in view of Chapman (US 2020/0051372 A1).
Regarding claim 4, Xie in view of Hull discloses all limitations as discussed in claim 1.	Xie further discloses wherein the visual feedback comprises a swaying effect (Paragraph 0058, swinging of the animation object).	Xie in view of Hull does not clearly disclose wherein the processor is further configured to: control the display to provide a pin object that provides a content object comprising at least one of an image or a memo and a function that fixes the content object to a specific position of a display area of the display, and provide the swaying effect to the content object with the position of the pin object as a reference axis.	Chapman discloses an axis of rotation object that allows for a flapper object to rotate about it (Figures 3 and 4 and paragraph 0024).
Regarding claim 15, similar reasoning as discussed in claim 4 is applied.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) and further in view of Navarro et al. (US 2012/0084662 A1).
Regarding claim 10, Xie in view of Hull discloses all limitations as discussed in claim 1.	Xie in view of Hull does not clearly disclose a sensor to detect a user, wherein the processor is further configured to, based on detecting a movement of a user at a front surface of the display by the sensor, provide a visual feedback corresponding to the movement of the user.	Navarro discloses a touchscreen display that can detect a user’s gestures that animate displayed features of a user interface (Paragraph 0074).	Navarro’s detection of a user and their gestures for animating displayable features would have been recognized by one of ordinary skill in the art to be applicable to the display of animation of animation objects of Xie in view of Hull and the results would have been predictable in the animation of animation objects using gestures of a .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2013/0069957 A1) in view of Hull et al. (US 2005/0034057 A1) and further in view of Park et al. (US 2014/0169640 A1).
Regarding claim 11, Xie in view of Hull discloses all limitations as discussed in claim 1.	Xie in view of Hull does not clearly disclose wherein the processor is further configured to: control the display to provide a board screen; control the display to display the one or more objects on the board screen; and based on sensing at least one of the door opening or closing, provide the visual feedback to the one or more objects.	Park discloses a display of a board screen with a memo information object (Figure 27).	Park’s display of a board with a memo information object would have been recognized by one of ordinary skill in the art to be applicable to the animation of animation objects based on audio data of a door opening and closing of Xie in view of Hull and the results would have been predictable in the display of a board with a memo information object that can be animated based on audio data of a door opening and closing. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims, 8, 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not clearly disclose the home appliance according to claim 1, wherein the processor is further configured to, based on the one or more objects being an object that includes information related to a schedule, provide a different visual feedback based on a difference between a target date identified by the information related to schedule and a current time information.
Regarding claim 19, similar reasoning as discussed in claim 8 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neuhauser et al. (US 2008/0086533 A1) discloses detecting the sounds of opening and closing car doors.	Graziano (US 2010/0170289 A1) discloses a refrigerator with an external display that can display animation.	Lee et al. (US 2017/0061521 A1) discloses a refrigerator that can display a user interface.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613